Citation Nr: 1713829	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-11 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for right wrist, status post carpal tunnel release, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 to March 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  This matter was remanded in June 2012 for further development. 

In a December 2014 decision, the Board, in pertinent part, denied a rating in excess of 10 percent for right wrist, status post carpal tunnel release.  The Veteran appealed the denial of a higher rating for his right wrist disability to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In granting an August 2015 Joint Motion for Partial Remand (JMPR), the Court remanded the claim for an increased rating for the Veteran's right wrist disability.  

In accordance with the JMPR, in December 2015, the Board vacated the portion of the December 2014 Board decision that denied a rating in excess of 10 percent for the right wrist disability and remanded the claim for further development.


FINDING OF FACT

The most competent evidence of record does not reflect that the Veteran's service-connected disability of right wrist, status post carpal tunnel release, is manifested by symptoms causing more than mild incomplete paralysis of the median nerve.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right wrist, status post carpal tunnel release, disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, Diagnostic Codes (DC) 8512, 8515 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The notice requirements of 38 U.S.C.A. § 5103 have been met.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, the claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  In June 2012 and January 2016 correspondence, VA requested the Veteran to provide authorization for it to obtain additional records; the Veteran did not provide additional records or authorization for VA to obtain them.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that adequate examinations and opinions have been obtained.  The claims file includes VA reports from September 2007, July 2012, March 2016, and August 2016.  When taken together, the reports provide sufficient findings necessary to evaluate the Veteran's service-connected disability under the applicable diagnostic code rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, adjudication of the claim can proceed without prejudice to the Veteran.



Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411 (1995). 

When rating neurological conditions, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; see Miller v. Shulkin, No. 15-2904, 2017 U.S. App. Vet. Claims LEXIS 317, *1 (Mar. 6, 2017) (finding that the plain language of the note to § 4.124a contains no mention of non-sensory manifestations and declining to read into the regulation a corresponding minimum disability rating for non-sensory manifestations).

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran's service-connected status post carpal tunnel syndrome release right hand is evaluated as 10 percent disabling under DC 8515.  The Veteran is right handed; thus, his right wrist is his major extremity for rating purposes.  Carpal tunnel syndrome involves the median nerve, which is evaluated under DC 8515.  DC 8515 provides for a 10 percent rating where there is mild incomplete paralysis of the major extremity, a 30 percent rating where there is moderate incomplete paralysis of the major extremity, a 50 percent rating where there is severe incomplete paralysis of the major extremity, and a 70 percent rating where there is complete paralysis of the major extremity, where the hand is inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  

Carpal tunnel syndrome can also involve the lower radicular group which is evaluated under DC 8512.  Therefore, the Board will also consider whether to evaluate the Veteran's carpal tunnel release right hand disability under DC 8512.  DC 8512 provides a 20 percent rating for mild incomplete paralysis of the major extremity, a 40 percent rating for moderate incomplete paralysis of the major extremity, a 50 percent rating for severe incomplete paralysis of the major extremity, and a 70 percent rating for complete paralysis of the major extremity, as manifested by adduction, abduction, and rotation of the arm, flexion of elbow, and extension of wrist lost or severely affected.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In August 2007, the Veteran filed a claim for an increased evaluation.  The Board finds, as detailed below, that a preponderance of the evidence is against an evaluation in excess of 10 percent.   

On September 2007 VA examination, the Veteran reported that he had less control and weakness and that his grip strength was less in the right hand.  He reported that it was difficult to hold a hammer, wrench, or screwdriver for more than three to five minutes without dropping it, and he reported no pain or numbness.  He reported that his inability to hold a tool for more than three to five minutes interfered with his homeowner tasks because it took him twice as long to do things.  Upon examination, he had normal fisting to the transfer crease with the exception of the fifth digit, which was 2 cm from the transverse crease.  Opposition was intact with the exception that on the opposition between the thumb and the right fifth finger, the thumb hit on the medial aspect rather than on the volar aspect of the distal finger.  Strength testing to grab and resistance was within normal limits for age and bilaterally equal.  Grip strength was +5/5.  There was normal and bilaterally equal sensation to pin prick and light touch.  The examiner's opinion was that the Veteran had "right carpal tunnel syndrome status post release.  No objective residuals."  The Veteran's right hand disabilities were noted to be second and fourth digit osteoarthritis consistent with natural aging, and a right hand fifth finger fracture status post open reduction and internal fixation (ORIF) with hardware.  

A July 2009 Select Physical Therapy record notes that the Veteran sustained a FOOSH (Fall On Outstretched Hand) injury in May 2009.  Upon examination, he had moderate restriction of the wrist flexibility.  He had range of motion of 45 degrees extension, 50 degrees flexion, 90 degrees pronation of the forearm, 85 degrees forearm supination, 18 degrees of radial deviation, and 25 degrees of ulnar deviation.  There was no competent credible evidence that the Veteran's sprain was related, in any part, to his service-connected carpal tunnel release.  

November 2009 VA records note that the Veteran was seen for right volar wrist pain.  It was noted that he had been seen in May 2009 for an acute right wrist sprain.  It was further noted that the Veteran was not having numbness or tingling in the hand or wrist, but noted some persistence of pain.  He met goals of therapy where he recovered up to 92 percent of his right hand grip strength.  There was no Tinel sign.  Normal sensation was noted to be intact to the light touch and scratch on the radial and ulnar of each digit.  The impression was persistent right volar wrist pain and tenderness, questionable mass, possible scar tissue. 

A December 2009 MRI notes that a finding on the volar side of the right wrist was consistent with a scar from prior surgery.  There was no finding to suggest a cyst in that area.  There were a few small intraosseous cysts in the wrist and the base of the first metacarpal. 

March 2010 VA clinical notes indicate that the Veteran was seen for persistent right wrist and basal thumb area pain.  He reported right wrist pain for months.  Upon examination, there was tenderness about the base of the thumb.  The interphalangeal and metatarsophalangeal joints were nontender.  There was some mild stiffness noted to active motion.  The axial grind test reproduced some of his pain, and when the examiner stressed the joint with radial and ulnar deviation, the examiner reproduced some of the pain.  Radiographs of the wrist were normal.  The impression was probable right basal thumb arthrosis. 

A July 2012 VA examination report notes that the Veteran reported he did not experience any symptoms attributable to a peripheral nerve condition.  Specifically, he did not have constant pain, intermittent pain, paresthesias, dysesthesias, or numbness.  Muscle strength testing of the right wrist was 5/5 in flexion, extension, grip, and pinch.  Nerve testing was normal, to include radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group, middle radicular group, and lower radicular group.  Phalen's and Tinel's sign testing for the median nerve was negative.  It was noted that there was no report of neuropathy of the hand at that time.  Pinprick and light touch sensory testing was normal.  Right wrist palmar flexion was to 70 degrees and dorsiflexion was to 60 degrees, with no objective evidence of painful motion.  There was no additional limitation of motion of the wrist after repetitive use testing and no functional loss and/or functional impairment of the wrist noted.  There was no localized tenderness or pain on palpation of joints/soft tissue of the right wrist.  There was no ankylosis in the right wrist.  The diagnosis was right carpal tunnel syndrome status post carpal tunnel release, resolved.  It was noted that a residual of the surgery was limited rotation of motion. 

In accordance with the Board's December 2015 remand, the Veteran appeared for VA examinations in March and August 2016.  On March 2016 VA examination,
there was no diagnosis of peripheral nerve condition or peripheral neuropathy.
The Veteran reported no pain since the carpal tunnel surgery, but he reported that his right hand grip was not as strong as it had been.  The examiner noted no objective findings in the Veteran's medical record indicating any evaluation or treatment for symptoms associated with carpal tunnel syndrome (CTS) since his last VA examination, which indicated resolution of his CTS condition.  The examiner also noted that the Veteran had no symptoms attributable to any peripheral nerve conditions.  Elbow flexion, elbow extension, wrist flexion and wrist extension for the right side were 5/5.  Grip and pinch (thumb to index finger) were 4/5 for the right hand.  No response was provided regarding muscle atrophy.  Phalen's sign and Tinel's sign were negative for the right.  Radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group, middle radicular group and lower radicular group were all normal.  No paralysis, incomplete or otherwise, was noted.  No electromyogram (EMG) studies were performed.  The examiner noted that the Veteran's peripheral nerve condition and or peripheral neuropathy had no impact on his ability to work and no functional limitation.  The examiner also noted that except for the noted mild decrease in hand grip, the neurological examination of the right upper extremity was unremarkable.  There were no findings of radicular pain, decreased sensation or related neurological abnormalities.  The diagnosis was residual surgical scar right wrist; status post right carpal tunnel release, no functional limitation. 

An April 2016 deferred rating noted that a review of the file showed the Veteran was afforded a Scars/Disfigurement examination and a Peripheral Nerves Conditions examination, in March 2016, and the examiner indicated no EMG studies had been performed and there were no other significant diagnostic test findings and/or results to report.  The lack of an EMG study was not compliant with remand directives, therefore the Veteran was asked to appear for additional examinations. 

On August 2016 VA examination, the Veteran denied several times having any symptoms (no numbness, no tingling, no paresthesias in right hand/fingers) and no functional limitations or difficulty using his right wrist/hand/fingers until approximately 3-4 weeks prior to examination.  At that time he began to notice some mild pain/discomfort located along his right thumb joint.  The pain occurred when he picked up something heavy; however, he denied specific right thumb injury.  The examiner noted that March 2016 X-rays showed mild arthritic changes in right first metacarpal joint space only, which correlated with the site of his right thumb pain.  He also reported about one week prior to examination that he noticed a slightly painful lump located along the dorsum of his right wrist; however, he denied injury/trauma to the site.  The lump was only tender when pressure was applied.  The Veteran had not addressed the right thumb pain or right wrist lump with providers.  He reported that those issues did not bother him enough to disrupt or interrupt his regular routine daily activities.  He reported staying active without limitations regarding his CTS. He enjoyed hunting and shooting guns without limitations (he is right handed).  He was able to spray paint cars and do yard work and lawn care without limitations.  He was comfortable with lifting/carrying 50-100 pounds but was careful how he lifted.  

The examiner noted that the VA treatment records from 1999-2016 were silent for complaints, diagnosis, management or treatment for the Veteran's CTS.  The examiner noted no symptoms attributable to any peripheral nerve condition. 
No flare-ups were reported.  Sensation testing for light touch was normal on the inner/outer forearm and hand/fingers.  Median nerve evaluation was negative for Phalen's sign and Tinel's sign.  The radial, median, and ulnar nerves were normal; no paralysis was indicated.  EMG studies were performed, and the results for the right upper extremity were abnormal.  The EMG/NCV indicated a very mild, right sensory median mononeuropathy localized to the wrist i.e. Carpal Tunnel Syndrome.  There was otherwise no significant evidence for any other compressive mononeuropathy, radiculopathy, plexopathy, myopathy, or diffuse peripheral polyneuropathy. 

The Veteran had no muscle atrophy and no reduction in muscle strength.  Elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch (thumb to index finger), for the right side were all 5/5.  There was no reported functional loss or impairment.  No ankylosis was noted.  He had range of motion of 80 degrees palmar, 70 degrees dorsiflexion, 45 degrees ulnar deviation, and 20 degrees radial deviation, which were all considered normal.  No pain was noted on examination. There was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional loss of function or range of motion after three repetitions.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue from a slightly painful lump on the dorsal surface of his right wrist.  Clinical exam revealed a circular, firm raised lump the size of a quarter along the dorsal surface of the right wrist that was mildly tender to palpations.  The examiner noted that there was no clinical or anatomic correlation to the carpal tunnel release and that the two conditions were entirely separate unrelated conditions and that the one did not cause the other or vice-versa.  

The examiner noted that the March 2016 right wrist X-ray showed mild arthritic changes to the first metacarpal-carpal joint space only, otherwise normal right wrist. The August 2016 right wrist X-ray showed a questionable soft tissue lump overlying the dorsum of the wrist and degenerative arthritis changes in the carpal-first metacarpal and first metacarpal-phalangeal joints.  The examiner further noted that the radiologic findings were not caused by, not related to, and not aggravated beyond their natural progression by the Veteran's service-connected right CTS release surgery.  There was no clinical/anatomical correlation or nexus because CTS involves the median nerve (a soft tissue condition), and the radiologic findings of osteoarthritis in the wrist and thumb correlated with natural age-related, bony osteoarthritic changes. 

In sum, the evidence does not support a finding that the Veteran's service-connected status post carpal tunnel syndrome release right hand more nearly approximates a rating higher than 10 percent.  The Veteran's disability has not been manifested with symptoms that are analogous to moderate or worse, incomplete paralysis or complete paralysis.  The Board finds that the symptoms are no more than mild.  The Veteran has reported that he does not have chronic pain, numbness, paresthesias, dysesthesias, or neuropathy due to his service-connected disability.  The Board acknowledges moderate restrictions of wrist flexibility and grip strength in 2009; however, the evidence reflects that this was due to an acute right wrist sprain after a fall, and that it improved greatly with physical therapy.  The Board also acknowledges that the Veteran's grip strength was 4/5 on March 2016 VA examination, but his grip improved to 5/5 on August 2016 VA examination.  Additionally, this limitation of grip strength most nearly approximates symptoms of mild incomplete paralysis and would not reflect symptoms of moderate incomplete paralysis. 

The August 2015 JMPR specifically asked the Board to consider whether the Veteran is entitled to a higher 20 percent rating under DC 8512, for mild incomplete paralysis of the lower radicular group.  The Board has considered rating under this DC and concludes that rating under this DC is not more appropriate than rating under DC 8515.  Specifically, there is no evidence that the Veteran's status post carpal tunnel release has affected the lower radicular group.  All testing of the lower radicular group throughout the appeal period has been normal.  Additionally, EMG testing completed in August 2016 reflected a very mild, right sensory mononeuropathy that affected the median nerve and the examiner explained that the Veteran's carpal tunnel syndrome involved the median nerve.  Evaluation of neurological conditions is based on the site and character of the disability, see 38 C.F.R. § 4.120; here, there is no evidence that the Veteran's service-connected right wrist disability, status post-carpal tunnel release, has involved the lower radicular group, only median nerve involvement has been shown.  Therefore, the Board concludes that it would not be more appropriate to award the Veteran a higher 20 percent rating for mild incomplete paralysis of the lower radicular group as the Veteran's right wrist disability has not manifested in impairment of that nerve group at any time during the appeal period.

The Board acknowledges that the Veteran has reported that he has had weakness and less control and grip strength; however, he is not competent to state the etiology of his symptoms, especially in light of the fact that he has several disabilities of the hand and he had an acute sprain in 2009 when he fell on it.  The Board finds that the clinical opinions are more probative.  The 2007 examiner noted that the Veteran had full grip and "no objective residuals" of his service-connected carpal tunnel disability.  In addition, his second and fourth digit osteoarthritis and right wrist osteoarthritis was noted to be consistent with natural aging; thus, not related to his carpal tunnel syndrome.  The Veteran is separately rated for his right little finger and for a scar of the right wrist.  The July 2012 VA examination report also reflects full muscle strength, and the Veteran was noted to have normal nerves in 2009, 2012, and 2016.  The August 2016 VA examination notes full grip, no muscle atrophy or reduction in muscle strength and normal radial, medial, and ulnar nerves, with no paralysis reported.  Additionally, the Board finds that the decreased grip strength shown in March 2016 and limitation of motion of the wrist shown on July 2012 VA examination, to the extent they are related to the Veteran's service-connected right wrist disability are reflective of no more than mild incomplete paralysis of the median nerve.

The Board has considered whether there is any other applicable rating for the nerves or orthopedic disability of the wrist which would provide the Veteran with a higher or separate rating, but finds that there is not.  The Veteran's carpal tunnel disability does not result in ankylosis of the wrist.  (See DC 5214.)  Additionally, X-ray evidence of arthritis in the right wrist has been shown not to be related to the Veteran's service-connected right wrist disability.  Therefore, a separate or higher rating based on X-ray findings of arthritis would not be appropriate.  (See DC 5003.)  The Veteran also would not be entitled to a separate rating for any manifestation of limitation of motion of the wrist under DC 5215, as the rating criteria for DC 8515 specifically contemplate range of motion limitations (see, e.g., symptom of flexion of the wrist weakened noted in criteria for 70 percent rating for the major extremity), and the Board has considered these symptoms in concluding that the Veteran's disability is most nearly approximated by mild incomplete paralysis of the median nerve.  Thus, a separate rating would be considered pyramiding.  38 C.F.R. § 4.14.

The Board has considered whether staged ratings are appropriate.  See Hart, 21 Vet. App. 505.  The record does not indicate any significant increase or decrease in the Veteran's symptoms during the appeal period that are associated with his service-connected disability.  Accordingly, a staged rating is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular 

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria.  The rating codes for the nerves and wrist consider limitation of motion, and/or neurological impairment.  In addition, DC 8515 (median nerve) considers the severity of the symptoms and allow for them to be rated based on whether they caused mild, moderate, or severe incomplete paralysis, or cause complete paralysis; thus, they are broad enough to allow for consideration of a variety of symptoms, including the Veteran's symptoms of mild grip strength weakness and limitation of motion.  

The discussion above reflects that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The Veteran's reported symptoms do not reach a level beyond the normal disability picture.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  All of the pertinent symptoms and manifestations have been attributed to either service-connected disabilities or nonservice-connected disabilities and there is no indication that the collective impact of symptoms of the Veteran's service-connected disabilities causes an exceptional or unusual disability picture.  See Mittleider v. West, 11 Vet. App. 181 (1998); Cantrell v. Shulkin, No. 15-3439, 2017 U.S. App. Vet. Claims LEXIS 537, *1 (Apr. 18, 2017).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected disabilities.  
 
Total rating for compensation purposes based on individual unemployability (TDIU)

A claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board finds that the record, as discussed above, does not reasonably raise the issue of TDIU.


          ORDER

Entitlement to a rating in excess of 10 percent for right wrist, status post carpal tunnel release, is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


